     Case 2:19-cv-06968-JWH-JC Document 56 Filed 03/31/21 Page 1 of 2 Page ID #:318




 1    Yitzchak Zelman, Esq., (Admitted Pro Hac Vice)
      MARCUS & ZELMAN, LLC
 2    701 Cookman Avenue, Suite 300
 3    Asbury Park, New Jersey 07712
      Tel: (732) 695-3282
 4
      Fax: (732) 298-6256
 5    Email: yzelman@marcuszelman.com
 6
      Attorneys for Plaintiff

 7
 8                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                       WESTERN DIVISION-LOS ANGELES
10
11
12    ETA TIKOTZKY, individually and              C.A. No.: 2:19-cv-06968-JWH-JC
13    on behalf of all others similarly
      situated,
14
15                            Plaintiff
16
                                                     NOTICE OF SETTLEMENT
17    -against-
18
19    CENTURY 21 PLAZA,
20
                              Defendant
21
22
23
            Plaintiff hereby provides notice to the Court that the parties have reached an
24
      agreement in principle to settle all of Plaintiff’s claims against Defendant in this
25
      action. Counsel for the parties is in the process of finalizing the settlement
26
      agreement. The Plaintiff intends on filing the Stipulation of Dismissal with
27
      prejudice as to the Plaintiff’s claims and without prejudice as to the claims of the
28

                                    NOTICE OF SETTLEMENT
                                              -1-
     Case 2:19-cv-06968-JWH-JC Document 56 Filed 03/31/21 Page 2 of 2 Page ID #:319




 1    class members once the settlement is finalized. Plaintiff anticipates filing the
 2    dismissal papers within the next sixty (60) days.
 3
 4    Dated:       March 31, 2021                  MARCUS & ZELMAN, LLC
 5
 6                                                 By:    /s/ Yitzchak Zelman
 7                                                        Yitzchak Zelman, Esq.

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    NOTICE OF SETTLEMENT
                                              -2-
